UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-01682) Exact name of registrant as specified in charter:	Putnam Voyager Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	April 30, 2014 Item 1. Schedule of Investments: Putnam Voyager Fund The fund's portfolio 4/30/14 (Unaudited) COMMON STOCKS (95.4%) (a) Shares Value Aerospace and defense (2.9%) Airbus Group NV (France) 388,062 $26,720,267 General Dynamics Corp. 150,700 16,494,115 Honeywell International, Inc. 351,900 32,691,510 Northrop Grumman Corp. 35,300 4,289,303 United Technologies Corp. 325,100 38,469,083 Airlines (1.4%) American Airlines Group, Inc. (NON) 365,700 12,825,099 China Southern Airlines Co., Ltd. (China) 24,792,000 7,401,590 Delta Air Lines, Inc. 853,410 31,431,090 Spirit Airlines, Inc. (NON) 143,100 8,133,804 Auto components (0.2%) Dana Holding Corp. (S) 374,373 7,925,476 Automobiles (1.5%) General Motors Co. 724,600 24,984,208 Tesla Motors, Inc. (NON) (S) 159,300 33,116,877 Toyota Motor Corp. (Japan) 68,600 3,706,923 Banks (1.8%) Banco Espirito Santo SA (Portugal) (NON) (S) 4,190,520 7,471,095 Bank of America Corp. 401,100 6,072,654 Citigroup, Inc. 848,300 40,642,053 Credicorp, Ltd. (Peru) (S) 57,200 8,537,100 Dubai Islamic Bank PJSC (United Arab Emirates) (NON) 2,646,003 4,896,438 JPMorgan Chase & Co. 149,200 8,352,216 Biotechnology (10.3%) Aegerion Pharmaceuticals, Inc. (NON) (S) 717,100 31,738,846 Basilea Pharmaceutica (Switzerland) 46,989 4,927,389 Biogen Idec, Inc. (NON) 143,700 41,259,144 BioMarin Pharmaceutical, Inc. (NON) 84,500 4,920,435 Celgene Corp. (NON) 609,400 89,587,894 Cubist Pharmaceuticals, Inc. (NON) (S) 634,300 44,439,058 Dynavax Technologies Corp. (NON) (S) 5,170,700 8,428,241 Gilead Sciences, Inc. (NON) (S) 2,303,600 180,809,564 InterMune, Inc. (NON) 392,900 12,604,232 Medivation, Inc. (NON) 73,200 4,407,372 Vertex Pharmaceuticals, Inc. (NON) 73,700 4,989,490 Capital markets (1.3%) Carlyle Group LP (The) 180,170 5,779,854 Charles Schwab Corp. (The) 852,500 22,633,875 E*Trade Financial Corp. (NON) 297,900 6,687,855 Fortress investment Group, LLC Class A 879,388 6,287,624 KKR & Co. LP 264,800 6,013,608 State Street Corp. 72,400 4,674,144 Chemicals (3.9%) Axiall Corp. 288,451 13,441,817 Chemtura Corp. (NON) 639,502 14,260,895 Dow Chemical Co. (The) 172,400 8,602,760 Huntsman Corp. 932,600 23,361,630 Monsanto Co. 524,800 58,095,360 Symrise AG (Germany) 91,351 4,614,632 Tronox, Ltd. Class A (S) 1,318,413 32,301,119 Wacker Chemie AG (Germany) (S) 69,142 8,120,112 Commercial services and supplies (0.1%) Tyco International, Ltd. (S) 99,400 4,065,460 Communications equipment (1.6%) Alcatel-Lucent ADR (France) (NON) 4,557,400 17,773,860 Qualcomm, Inc. 629,809 49,572,266 Consumer finance (0.1%) Ally Financial, Inc. (F) (NON) 196,871 4,754,435 Containers and packaging (—%) Sealed Air Corp. 43,140 1,480,133 Diversified consumer services (1.1%) ITT Educational Services, Inc. (NON) (S) (AFF) 1,732,841 46,786,707 Diversified financial services (0.5%) CME Group, Inc. 295,700 20,814,323 Electrical equipment (0.5%) Eaton Corp PLC 295,900 21,494,176 Electronic equipment, instruments, and components (0.4%) Anixter International, Inc. 157,136 15,396,185 Energy equipment and services (2.3%) Ezion Holdings, Ltd. (Singapore) (S) 11,233,000 20,396,582 Halliburton Co. 358,503 22,610,784 Petrofac, Ltd. (United Kingdom) 710,831 17,497,064 Rowan Cos. PLC Class A (NON) 137,000 4,236,040 Schlumberger, Ltd. 313,893 31,875,834 Food and staples retail (0.3%) CVS Caremark Corp. 197,300 14,347,656 Health-care equipment and supplies (1.1%) Baxter International, Inc. 96,000 6,987,840 St. Jude Medical, Inc. 300,300 19,060,041 TransEnterix, Inc. (NON) 1,067,276 4,589,287 Zimmer Holdings, Inc. 144,300 13,968,240 Health-care providers and services (0.5%) Catamaran Corp. (NON) 255,082 9,629,346 Express Scripts Holding Co. (NON) 140,831 9,376,528 Health-care technology (0.1%) Medidata Solutions, Inc. (NON) (S) 79,100 2,872,121 Hotels, restaurants, and leisure (2.3%) Las Vegas Sands Corp. 58,500 4,629,105 Melco Crown Entertainment, Ltd. ADR (Hong Kong) 665,400 22,743,372 Penn National Gaming, Inc. (NON) 533,800 5,957,208 Starbucks Corp. 304,300 21,489,666 Thomas Cook Group PLC (United Kingdom) (NON) 12,756,849 37,730,444 Wynn Resorts, Ltd. 19,600 3,996,244 Household durables (3.8%) Beazer Homes USA, Inc. (NON) (S) 505,600 9,586,176 D.R. Horton, Inc. (S) 423,500 9,435,580 Hovnanian Enterprises, Inc. Class A (NON) (S) 752,600 3,356,596 KB Home (S) 48,800 805,688 MDC Holdings, Inc. (S) 178,100 4,915,560 Panasonic Corp. (Japan) 2,274,200 24,890,693 PulteGroup, Inc. 5,166,800 95,017,452 Skyworth Digital Holdings, Ltd. (China) 18,698,000 8,949,367 Sony Corp. (Japan) 117,500 2,067,877 Industrial conglomerates (1.1%) Siemens AG (Germany) 288,492 38,033,102 Toshiba Corp. (Japan) 2,506,000 9,804,538 Insurance (2.9%) American International Group, Inc. 456,900 24,275,097 Assured Guaranty, Ltd. 2,095,339 50,099,555 Genworth Financial, Inc. Class A (NON) 604,900 10,797,465 Hartford Financial Services Group, Inc. (The) 999,630 35,856,728 Internet and catalog retail (2.7%) Amazon.com, Inc. (NON) 66,600 20,255,058 Bigfoot GmbH (acquired 8/2/13, cost $9,276,419) (Private) (Brazil) (F) (RES) (NON) 422 6,299,435 Ctrip.com International, Ltd. ADR (China) (NON) (S) 151,400 7,076,436 Priceline Group, Inc. (The) (NON) 39,597 45,843,427 Vipshop Holdings, Ltd. ADR (China) (NON) (S) 118,117 16,558,822 Zalando AG (acquired 9/30/13, cost $15,739,362) (Private) (Germany) (F) (RES) (NON) 702 15,900,560 Internet software and services (11.5%) 58.Com, Inc. ADR (China) (NON) (S) 319,699 12,717,626 Baidu, Inc. ADR (China) (NON) 97,500 15,000,375 eBay, Inc. (NON) 324,555 16,821,686 Facebook, Inc. Class A (NON) 2,310,081 138,096,642 Google, Inc. Class A (NON) 197,994 105,903,031 Google, Inc. Class C (NON) 234,094 123,287,946 Internet Initiative Japan, Inc. (Japan) 553,000 12,813,263 Pandora Media, Inc. (NON) 975,600 22,848,552 Qihoo 360 Technology Co., Ltd. ADR (China) (NON) (S) 174,300 14,707,434 Tencent Holdings, Ltd. (China) 164,900 10,372,176 Yahoo!, Inc. (NON) 182,400 6,557,280 IT Services (3.1%) CACI International, Inc. Class A (NON) (S) 57,800 4,025,770 MasterCard, Inc. Class A 143,900 10,583,845 Unisys Corp. (NON) (S) 617,471 15,047,768 Visa, Inc. Class A (S) 487,000 98,671,070 Leisure products (0.6%) Brunswick Corp. 278,125 11,177,844 Sega Sammy Holdings, Inc. (Japan) 757,400 15,231,091 Life sciences tools and services (0.4%) Thermo Fisher Scientific, Inc. 141,700 16,153,800 Machinery (0.3%) NSK, Ltd. (Japan) 1,005,000 10,565,716 Media (3.8%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) (NON) (S) 823,636 11,830,465 CBS Corp. Class B (non-voting shares) 690,300 39,871,728 Comcast Corp. Class A 799,935 41,404,636 DIRECTV (NON) 93,500 7,255,600 Liberty Global PLC Class A (United Kingdom) (NON) (S) 296,051 11,788,751 Liberty Global PLC Ser. C (United Kingdom) (NON) 268,651 10,324,258 Live Nation Entertainment, Inc. (NON) 200,900 4,194,792 Mediaset SpA (Italy) (NON) 3,179,883 17,593,998 Numericable Group SA (France) (NON) (S) 93,120 4,441,313 Time Warner Cable, Inc. 61,700 8,728,082 Metals and mining (0.8%) Barrick Gold Corp. (Canada) 443,400 7,746,198 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 171,514 5,894,936 Glencore Xstrata PLC (United Kingdom) 2,307,081 12,452,434 Regis Resources, Ltd. (Australia) 818,616 1,854,419 Yamana Gold, Inc. (Canada) 715,900 5,362,473 Multiline retail (0.2%) Macy's, Inc. 106,400 6,110,552 Target Corp. 39,400 2,432,950 Oil, gas, and consumable fuels (1.4%) Cobalt International Energy, Inc. (NON) 349,100 6,283,800 EOG Resources, Inc. 219,800 21,540,400 EP Energy Corp. Class A (NON) 225,500 4,381,465 Marathon Oil Corp. 142,921 5,166,594 QEP Resources, Inc. 198,600 6,095,034 Royal Dutch Shell PLC Class A (United Kingdom) (S) 275,541 10,933,834 Suncor Energy, Inc. (Canada) 154,900 5,979,140 Paper and forest products (0.3%) International Paper Co. 268,000 12,502,200 Personal products (0.9%) Coty, Inc. Class A (S) 2,372,600 38,080,230 Pharmaceuticals (6.1%) AbbVie, Inc. 773,500 40,283,880 Actavis PLC (NON) 378,385 77,315,407 Bristol-Myers Squibb Co. 165,900 8,309,931 Endo International PLC (NON) 165,900 10,442,576 Jazz Pharmaceuticals PLC (NON) (S) 623,172 84,065,903 Mallinckrodt PLC (NON) (S) 278,900 19,866,047 Medicines Co. (The) (NON) (S) 438,930 11,675,538 Real estate investment trusts (REITs) (0.7%) Gaming and Leisure Properties, Inc. (R) 344,286 12,652,511 Hibernia REIT PLC (Ireland) (NON) (R) 12,035,000 16,701,107 Real estate management and development (0.6%) RE/MAX Holdings, Inc. Class A 724,277 20,439,097 Sun Hung Kai Properties, Ltd. (Hong Kong) 289,709 3,652,141 Road and rail (0.5%) Genesee & Wyoming, Inc. Class A (NON) 224,200 22,198,042 Semiconductors and semiconductor equipment (3.5%) Avago Technologies, Ltd. 262,300 16,656,050 Canadian Solar, Inc. (Canada) (NON) (S) 641,200 17,389,344 Himax Technologies, Inc. ADR (Taiwan) (S) 1,674,000 14,597,280 Marvell Technology Group, Ltd. 532,800 8,450,208 Micron Technology, Inc. (NON) 2,891,154 75,516,942 Samsung Electronics Co., Ltd. (South Korea) 10,878 14,178,033 Software (4.4%) Electronic Arts, Inc. (NON) (S) 410,300 11,611,490 Longtop Financial Technologies, Ltd. ADR (Hong Kong) (F) (NON) 478,830 — Microsoft Corp. 1,320,500 53,348,200 Oracle Corp. 1,087,989 44,476,990 Red Hat, Inc. (NON) 128,200 6,236,930 ServiceNow, Inc. (NON) 157,400 7,825,928 Splunk, Inc. (NON) 251,400 13,718,898 Synopsys, Inc. (NON) 212,900 8,009,298 TiVo, Inc. (NON) 1,778,400 21,091,824 VMware, Inc. Class A (NON) (S) 59,600 5,513,596 Zynga, Inc. Class A (NON) (S) 2,792,700 11,310,435 Specialty retail (4.1%) Bed Bath & Beyond, Inc. (NON) 333,100 20,695,503 Gap, Inc. (The) 633,900 24,912,270 Home Depot, Inc. (The) 436,500 34,706,115 Lowe's Cos., Inc. 385,100 17,679,941 Office Depot, Inc. (NON) 12,901,976 52,769,082 Pets at Home Group PLC (United Kingdom) (NON) 1,939,087 7,292,730 Sears Hometown and Outlet Stores, Inc. (NON) (S) 150,031 3,542,232 Tile Shop Holdings, Inc. (NON) (S) 554,693 7,818,398 Technology hardware, storage, and peripherals (4.9%) Apple, Inc. 252,421 148,951,108 EMC Corp. 235,700 6,081,060 SanDisk Corp. 309,364 26,286,659 Western Digital Corp. 275,763 24,302,993 Textiles, apparel, and luxury goods (0.2%) Tumi Holdings, Inc. (NON) 347,600 7,097,992 Thrifts and mortgage finance (0.6%) Radian Group, Inc. (S) 1,810,000 25,303,800 Tobacco (1.2%) Japan Tobacco, Inc. (Japan) 503,900 16,539,419 Philip Morris International, Inc. 376,169 32,136,118 Trading companies and distributors (0.3%) Mitsubishi Corp. (Japan) 492,700 8,808,841 WESCO International, Inc. (NON) 47,700 4,187,106 Wireless telecommunication services (0.3%) SoftBank Corp. (Japan) 145,000 10,762,868 Total common stocks (cost $3,700,418,913) WARRANTS (1.2%) (a) (NON) Expiration date Strike Price Warrants Value Bank of America Corp. (W) 10/28/18 $30.79 9,369,452 $7,214,478 Global Mediacom Tbk PT 144A (Indonesia) 10/4/16 0.00 22,345,500 4,232,707 JPMorgan Chase & Co. (W) 10/28/18 42.42 832,747 15,705,608 Matahari Department Store 144A (Indonesia) 3/25/16 0.00 2,057,130 2,668,941 Sun Hung Kai Properties, Ltd. (Hong Kong) 12/31/44 HKD 98.60 23,894 16,088 Wells Fargo & Co. (W) 10/28/18 34.01 1,177,263 22,156,090 Total warrants (cost $51,214,593) INVESTMENT COMPANIES (1.1%) (a) Shares Value CSOP FTSE China A50 ETF (China) 12,629,800 $13,670,103 iShares Dow Jones U.S. Home Construction Index Fund (S) 577,400 13,505,386 iShares FTSE A50 China Index ETF (China) 16,414,800 17,449,295 Market Vectors Gold Miners ETF 83,673 2,017,356 Total investment companies (cost $50,501,174) PURCHASED OPTIONS OUTSTANDING (1.1%) (a) Expiration Contract date/strike price amount Value Actavis PLC $186.70, American Airlines Group, Inc. $32.47, Axiall Corp. $45.43 (Call)(WOC) Jun-14/115.00% $69,771,895 $327,370 Amazon.com, Inc. (Call) May-14/360.00 145,250 3,146 DISH Network Corp. (Call) Jan-15/65.00 739,799 3,067,562 Fiat SpA (Call) May-14/4.00 617,352 4,009,368 Groupon, Inc. (Call) Jun-14/5.00 2,515,845 5,209,434 ITT Educational Services, Inc. (Call) Jun-14/15.00 115,216 1,390,657 Juniper Networks, Inc. (Call) May-14/18.00 567,964 3,801,832 Market Vectors Gold Miners ETF (Call) Jun-14/28.00 1,413,497 233,835 Market Vectors Gold Miners ETF (Call) Jun-14/30.00 2,155,539 146,124 Micron Technology, Inc. (Call) Jul-14/31.00 822,974 485,538 Nokia OYJ (Call) May-14/6.00 2,618,995 3,980,872 Office Depot, Inc. (Call) May-14/4.50 1,714,695 86,163 PulteGroup, Inc. (Call) Jul-14/23.00 2,447,013 140,018 PulteGroup, Inc. (Call) Jul-14/25.00 5,704,322 133,709 PulteGroup, Inc. (Call) Jul-14/23.00 1,786,239 102,209 PulteGroup, Inc. (Call) Jul-14/27.00 1,786,239 30,527 SPDR S&P rust (Call) May-14/190.00 2,465,549 2,440,894 SPDR S&P rust (Call) May-14/192.00 4,506,990 1,548,151 SPDR S&P rust (Call) May-14/191.00 3,982,214 1,113,507 SPDR S&P rust (Call) May-14/192.00 6,901,970 881,451 SPDR S&P rust (Call) May-14/190.00 8,058,700 1,328,557 SPDR S&P rust (Call) May-14/191.00 9,141,527 477,005 Vodafone Group PLC (Call) Jan-15/40.00 1,377,329 2,243,779 Whirlpool Corp. (Call) May-14/95.00 142,514 8,320,646 Whirlpool Corp. (Call) May-14/95.00 66,422 3,878,032 Total purchased options outstanding (cost $51,977,491) SHORT-TERM INVESTMENTS (12.8%) (a) Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.10%, January 8, 2015 (SEGSF) $3,979,000 $3,977,536 U.S. Treasury Bills with an effective yield of 0.10%, October 16, 2014 130,000 129,974 U.S. Treasury Bills with an effective yield of 0.03%, July 10, 2014 1,220,000 1,219,952 Putnam Cash Collateral Pool, LLC 0.18% (d) 487,549,492 487,549,492 Putnam Short Term Investment Fund 0.06% (AFF) 18,270,474 18,270,474 SSgA Prime Money Market Fund zero % (P) 21,945,703 21,945,703 Total short-term investments (cost $533,091,733) TOTAL INVESTMENTS Total investments (cost $4,387,203,904) (b) FORWARD CURRENCY CONTRACTS at 4/30/14 (aggregate face value $381,950,953) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International Euro Sell 6/18/14 $177,489,121 $176,033,759 $(1,455,362) Japanese Yen Sell 5/21/14 108,935,252 109,386,504 451,252 UBS AG British Pound Sell 6/18/14 97,843,543 96,530,690 (1,312,853) Total WRITTEN OPTIONS OUTSTANDING at 4/30/14 (premiums $8,372,975) (Unaudited) Expiration Contract date/strike price amount Value Amazon.com, Inc. (Call) May-14/$380.00 $145,250 $1,319 DISH Network Corp. (Call) Jan-15/75.00 739,799 1,390,822 Market Vectors Gold Miners ETF (Call) Jun-14/30.00 1,413,497 95,821 Market Vectors Gold Miners ETF (Call) Jun-14/32.00 2,155,539 39,662 Micron Technology, Inc. (Call) Jul-14/34.00 822,974 193,555 PulteGroup, Inc. (Call) Jul-14/27.00 5,704,322 97,487 PulteGroup, Inc. (Call) Jul-14/25.00 3,572,478 83,739 PulteGroup, Inc. (Call) Jul-14/25.00 2,447,013 57,358 SPDR S&P rust (Call) May-14/192.00 2,465,549 871,867 SPDR S&P rust (Call) May-14/194.00 4,506,990 432,716 SPDR S&P rust (Call) May-14/193.00 3,982,214 194,890 SPDR S&P rust (Call) May-14/194.00 6,901,970 130,861 SPDR S&P rust (Call) May-14/192.00 8,058,700 105,488 SPDR S&P rust (Call) May-14/193.00 9,141,527 36,018 Vodafone Group PLC (Call) Jan-15/45.00 1,377,329 814,139 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 441,358 $— 7/28/14 (3 month USD-LIBOR-BBA plus 32 bp) A basket (DBPTMATR) of common stocks $155,231 Total $— Key to holding's currency abbreviations HKD Hong Kong Dollar Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund PJSC Public Joint Stock Company SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2013 through April 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $4,162,073,234. (b) The aggregate identified cost on a tax basis is $4,394,232,696, resulting in gross unrealized appreciation and depreciation of $449,806,720 and $195,584,779, respectively, or net unrealized appreciation of $254,221,941. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $22,199,995, or 0.5% of net assets. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the outstanding voting securities, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $121,496,391 $1,317,125,879 $1,420,351,796 $32,099 $18,270,474 ITT Educational Services, Inc. # — 17,485,496 — — 46,786,707 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. # Security was only in affiliation for a portion of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $487,549,492 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $478,981,966. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). (WOC) Represents a worst-of-call-option that is a basket of common stocks. All mature on the option's expiration date but have different underliers. At expiration, only one settles and this is chosen in the issuer's favor. At the close of the reporting period, the fund maintained liquid assets totaling $7,309,636 to cover certain derivatives contracts and the settlement of certain securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to enhance the return on a security owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $7,423,003 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $704,283,114 $126,442,171 $22,199,995 Consumer staples 84,564,004 16,539,419 — Energy 108,169,091 48,827,480 — Financials 315,919,559 37,475,216 — Health care 757,780,761 4,927,389 — Industrials 196,278,788 101,334,054 — Information technology 1,188,386,569 37,363,472 — Materials 183,049,521 27,041,597 — Telecommunication services — 10,762,868 — Total common stocks Investment companies 15,522,742 31,119,398 — Purchased options outstanding — 45,380,386 — Warrants 45,076,176 6,917,736 — Short-term investments 40,216,177 492,876,954 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(2,316,963) $— Written options outstanding — (4,545,742) — Total return swap contracts — 155,231 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $451,252 $2,768,215 Equity contracts 97,529,529 4,545,742 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) $106,100,000 Written equity option contracts (contract amount) $77,200,000 Forward currency contracts (contract amount) $437,900,000 OTC total return swap contracts (notional) $70,300,000 Warrants (number of warrants) 48,900,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International JPMorgan Chase Bank N.A. UBS AG Total Assets: OTC Total return swap contracts*# $— $— $— $— $155,231 $— $— $— $155,231 Forward currency contracts# — — — 451,252 — 451,252 Purchased options# 14,641,905 485,538 89,309 1,328,557 5,342,170 6,538,575 8,320,646 8,633,686 45,380,386 Total Assets $14,641,905 $485,538 $89,309 $1,779,809 $5,497,401 $6,538,575 $8,320,646 $8,633,686 $45,986,869 Liabilities: OTC Total return swap contracts*# — Forward currency contracts# — — — 1,455,362 — — — 1,312,853 2,768,215 Written options# 230,908 193,555 1,319 105,488 83,739 723,044 — 3,207,689 4,545,742 Total Liabilities $230,908 $193,555 $1,319 $1,560,850 $83,739 $723,044 $— $4,520,542 $7,313,957 Total Financial and Derivative Net Assets $14,410,997 $291,983 $87,990 $218,959 $5,413,662 $5,815,531 $8,320,646 $4,113,144 $38,672,912 Total collateral received (pledged)##† $12,105,703 $— $— $218,959 $(559,720) $4,699,377 $8,320,646 $2,098,369 $26,883,334 Net amount $2,305,294 $291,983 $87,990 $— $5,973,382 $1,116,154 $— $2,014,775 $11,789,578 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown.Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Voyager Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 26, 2014
